DETAILED ACTION

Examiner Notes
Please note that in the interest of timely response, a new examiner is assigned to the examination of the immediate claims and remarks.  Contact information is provided in the Conclusion.
  
Response to Remarks
Applicant's remarks filed 12/2/2022 have been fully considered but they are not persuasive.
 In response to applicant's amendment to add the description of the shelf to be a “product” shelf, examiner fails to see the significance of this over the prior art rejection.  It appears that the Applicant relies on a particular interpretation of product and product type that is not recited.  The prior art of record (Wang, herein “Duncan”) is maintained for teaching a “type of product” as defined by dimensionality.
Likewise, Applicant appears to rely on a specific interpretation of “casing” which is not  recited in language that distinguishes this feature from the art of record; that is the most limiting claim language “column on the casing” of the second device is taught as an area of the second device or staging rack.  Accordingly, the rejection is maintained.
Please note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding amendments to features of the second device performing the execution of an instruction to identify an expiration date, examiner notes that this limitation is taught in art of record (Wang, herein “Duncan”), as indicated in the previous prosecution record, and accordingly maintained.
As the Applicant does not remark on the remediating reference (Wurman), for disclosing the limitations of product transfer back into the product shelf, this teaching is maintained herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (EP 1122194), herein “Duncan”; in view of Wurman (US 9,452,883), herein “Wurman”.

Regarding claims 1, 7 and 9, Duncan teaches a work assistance system, method and computer readable recording medium respectively directed to the same limitations  (Duncan, Para. [0001] apparatus and method for material and article handling), comprising: 
a first device and a second device, wherein the first device (Duncan, Fig. 1, elm. 10; and Para. [0020-0025] Apparatus 10 is referred to herein as the Vertical Stacking Grid (VSG)….racks contain a plurality of storage spaces for products, the conveyor belt may transfer products to be placed on storage racks… the storage spaces are connected to robotic arms to place products), comprises: 
a shelf on which a plurality of products are arranged (Duncan Para. [0022] racks contain a plurality of storage spaces for products), wherein the shelf has a plurality of columns, and each of the plurality of columns displays a same type of products (Duncan Para. [0022] each rack comprises a plurality of storage spaces, which are sized to accommodate a specific type of product, the type of product being displayed does not change the structure of a shelf with a plurality of columns, and is therefore taught by Duncan); 
a first memory storing instructions (Duncan Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor), and 
one or more first processors configured to execute the instructions (Duncan Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor) to: 
transfer a plurality of products arranged in a particular column of the plurality of columns to a casing of the second device (Duncan Para. [0029-0030] the robotic arm may move the items from a first storage rack to a staging area, the staging area comprises multiple specific areas to encase the products), 
the second device comprises: 
the casing (Duncan Para. [0030] the staging spaces are connected to robotic arms to place products); 
a second memory storing instructions (Duncan Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system); and 
one or more second processors configured to execute the instructions (Duncan Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system) to: 
place the plurality of transferred products in a column on the casing (Duncan Para. [0029-0030] the staging area receives items from the storage racks; Fig. 1A);
identify, based on each of the plurality of placed products in the column on the casing, time information indicating an expiration date associated with each product (Duncan, Fig. 3, elms. 45 and 46; Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; all products that enter the work space are scanned, and their expiration date and location are stored in the control processing system, therefore, the time information of all products are known, especially when a specific product is chosen and moved); 
change order of the plurality of placed products in the column on the casing, based on rule information including at least a condition for arrangement according to a time indicated by the identified time information (Duncan Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information); 
Duncan fails to explicitly disclose transfer the reordered plurality of products to the particular column of the shelf of the first device.
Wurman is in the field of inventory management (Wurman Abstract, moving of inventory items) and teaches transfer the reordered plurality of products to the particular column of the shelf of the first device (Wurman Col. 4, Lns. 59-67-Col. 5, Lns. 1-19, the inventory area, 30, may be moved to a inventory stations, 50, where different tasks may be applied to the inventory, the tasks may involve move inventory items to different holders based on specific criteria; Col. 6, Lns. 43-63, when a task is completed to the inventory items, they may be brought back into the holding area).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movement of inventory products from one location to another, and using time information to manage the movement as disclosed in Duncan with the ability to return sorted items back to a shelf as taught by Wurman. The motivation for doing so would be to not only organize orders, but to organize the warehouse to make the picking easier for future orders and increase performance (Wurman Col. 1, Lns. 13-18, when the entire system is automated, it provides more efficiency and increases performance). 

Regarding claims 2, 8 and 10, Duncan in view of Wurman teaches claims 1, 7 and 9, and Duncan further teaches wherein the one or more second processors of the second device are further configured to change the order of the plurality of products in the column on the casing in such a way that times indicated by the time information are in an ascending order or in a descending order (Duncan Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  

Regarding claims 3 and 11, Duncan in view of Wurman teaches claims 1 and 2, and Duncan further teaches wherein the one or more second processors of the second device are further configured to classify the products including a first product having a time indicated by the time information, which satisfies a predetermined condition, and a second product, and arrange the products (Duncan Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  

Regarding claims 4, 12 and 13, Duncan in view of Wurman teaches claims 1, 2 and 3, and Duncan further teaches wherein4Docket No. J-18-0352 the one or more second processors of the second device are further configured to identify the time information and product information that identify the plurality of placed products (Duncan Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system), and 
change the order of the plurality of placed products in the column on the casing, based on the rule information according to the identified product information (Duncan Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for features of inventory arrangement: 
Elazary et al. 		US 2016/0304280

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        /ARIEL J YU/Primary Examiner, Art Unit 3687